Name: Commission Regulation (EEC) No 4213/88 of 21 December 1988 adjusting the common marketing standards for Norway lobsters (Nephrops norvegicus)
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  marketing
 Date Published: nan

 31 . 12. 88 Official Journal of the European Communities No L 370/33 COMMISSION REGULATION (EEC) No 4213/88 of 21 December 1988 adjusting the common marketing standards for Norway lobsters (Nephrops norvegicus) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3468/88 (2), and in particular Article 3 thereof, Whereas Council Regulation (EEC) No 104/76 (3), as last amended by Regulation (EEC) No 3940/87 (4), laid down common marketing standards for shrimps (Crangon crangan), edible crabs (Cancer pagurus) and Norway lobsters (Nephrops norvegicus), Whereas, pursuant to Article 3 of Regulation (EEC) No 3796/81 , adjustments must be made to the abovemen ­ tioned standards to take account of changes in production and sales condition ; whereas changes have been observed in particular in the production conditions for Norway lobsters ; whereas the freshness and size scale for this product should therefore be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 104/76 is hereby amended as follows : 1 . The following is added to Article 5 ( 1 ) (a): 'However, live Norway lobsters shall be classified in freshness category fi .' 2. In Article 7 ( 1 ) (c) the section headed 'whole' is replaced by the following : 'whole :  size 1 : 20 and less,  size 2 : from 21 to 40,  size 3 : from 41 to 60,  size 4 : more than 60 Article 2 This Regulation shall enter into force on 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Ant6nio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (4 OJ No L 305, 10 . 11 . 1988, p. 1 . (3) OJ No L 20, 28 . 1 . 1976, p. 35. ( «) OJ No L 373, 31 . 12. 1987, p. 6.